Citation Nr: 1525953	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-28 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred on December 23, 2012, and between December 25, 2012 and December 26, 2012, at the Ingham Regional Medical Center.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from October 1999 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Battle Creek, Michigan. 

In January 2015, the Veteran was afforded a videoconference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  On December 23, 2012, and between December 25, 2012 and December 26, 2012, the Veteran received emergency room and other medical services for a nonservice-connected disability, at the Ingham Regional Medical Center, a non-VA medical facility for which she incurred medical expenses. 

2.  The emergency services provided on December 23, 2012, and between December 25, 2012 and December 26, 2012, were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health; VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Ingham Regional Medical Center a non-VA facility, on December 23, 2012, and between December 25, 2012 and December 26, 2012, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2014); 38 C.F.R. §§ 17.120, 17.1002 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for emergency services for a nonservice-connected disability at the Ingham Regional Medical Center (IRMC) (aka McLaren Greater Lansing), a non-VA medical facility, on December 23, 2012, and between December 25, 2012 and December 26, 2012.  She essentially contends the following: prior to the first treatment in issue, she had a fever and stomach pain with a sharp pain going down her arm. She also had constant nausea with dizziness.  She feared she was having a heart attack, and that she may lose consciousness.  During her treatment, she had a fever, and was told that she had a viral respiratory illness, and to return if her symptoms persisted.  Upon her return home, her symptoms worsened over the next 36 hours, she was unable to eat, her abdomen began to swell rapidly, anything that touched it caused extreme pain, and she had pain that was not alleviated by a heating pad.  After enduring severe stomach cramps, and at least 12 hours of a mix of constant dull pressure-based pain, and sharp, stabbing pain, she sought treatment with a fever that had persisted for 21/2 days.  Road conditions were icy, and snow-covered.  She had to leave her two children with a neighbor.  The nearest VA facilities are in Ann Arbor and Battle Creek, which are both about an hour's drive.  She argues that VA facilities were not feasibly available under the circumstances, and that a prudent layperson would have rationally expected that a delay in seeking immediate medical attention would have been hazardous to her health and life.   

Service connection is currently in effect for acne vulgaris, keloid scar of the left ear, status post incision of inclusion cyst, groin mons pubis, and low back musculature strain. 

The Veteran does not argue, and the record does not show, that prior authorization was received from the VAMC to seek emergency services at the Ingham Regional Medical Center on December 23, 2012, or between December 25, 2012 and December 26, 2012, nor was an application for authorization made to VA within 72 hours of either of these treatments. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility on December 23, 2012, and between December 25, 2012 and December 26, 2012. 

Where pre-authorization has not been approved for medical services, under 38 C.F.R. § 17.120, VA may pay or reimburse the veteran for medical services for a nonservice-connected disability associated with and aggravating a service connected disability.  In this case, the medical services rendered to the Veteran were not for the purpose of treating a nonservice-connected disability which was aggravating a service-connected disability.  Accordingly, the criteria for payment or reimbursement by VA for unauthorized medical expenses under 38 U.S.C.A. § 1728, and 38 § C.F.R. § 17.120, are not met. 

Pursuant to 38 U.S.C.A. § 1725, VA may reimburse a veteran for the reasonable value of emergency treatment furnished the veteran in a non-Department facility if: (1) a veteran is an active VA health-care participant, that is, a participant in a health-care program under 38 U.S.C.A. § 1705(a) and the veteran received care under the program in the 24-month period preceding the furnishing of emergency treatment; (2) a veteran is personally and financially liable for emergency treatment furnished the veteran in a non-Department facility; (3) a veteran is no entitled to care or services under any other health-plan and has no other contractual or legal recourse against a third party; and (4) a veteran is not eligible for reimbursement for medical services under 38 U.S.C.A. § 1728. 

For purposes of 38 U.S.C.A. § 1725, the term "emergency treatment" means medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the veteran can be transferred safely to a Department facility. 

Under 38 C.F.R. § 17.1002, implementing 38 U.S.C.A. § 1725, payment or reimbursement by VA for emergency services may be made only if all conditions are met.  The pertinent conditions at issue here are: (1) The emergency services were provided in a hospital emergency department held out as providing emergency care to the public; (2) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); and (3) A VA facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

Stated simply, the regulation provides authority for VA to pay or reimburse a veteran for emergency services for a nonservice-connected disability at a non-VA facility, only if all conditions under 38 C.F.R. § 17.1002 are met.  In other words, if any one condition is not met, VA cannot by operation of law pay or reimburse the veteran for the emergency services. 

In this case, in July 2013 the VAMC denied the claim, based on the determination that VA facilities were reasonably available to provide the care, and because a prudent layperson would not have reasonably viewed either of the visits as an emergency, or thought that a delay in seeking immediate attention would have been hazardous to life or health. 

There does not appear to be an issue as to whether the first criteria have been met for payment or reimbursement by VA for unauthorized emergency services under 38 U.S.C.A. § 1725 and § 38 C.F.R. § 17.1002. 

With regard to the issue of whether VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not be reasonable, the Veteran has testified that the nearest VA facilities were about an hour's drive away, that the roads were snowy and icy, and that she had two children who had to be supervised.  The severity of her symptoms was discussed supra.

A VA facility may be considered as not feasibly available when the relative distance of the travel involved makes it necessary or economically advisable to use non-VA facilities.  See 38 C.F.R. § 17.53 (2014); see also Cotton v. Brown, 7 Vet. App. 325, 327-28 (1995) (providing that the fact that a VA medical center was located in the same city as the private facility did not provide an adequate basis for the Board's findings that a VA facility was "available"; rather, the determination of whether a VA facility was "feasibly available" must be made after consideration of such factors as the urgent nature of the veteran's medical condition and the length of any delay that would have been required to obtain treatment from a VA facility).

The July 2013 denial of this claim, and the statement of the case dated that same month, do not contain any findings of fact on this issue.  

In summary, the record does not contain any findings of fact on this issue.  Given the foregoing, the Board finds that, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise on this issue.  Accordingly, the Board finds that a VA facility was not feasibly available. 

The Board further finds that the Veteran's treatments were of such a nature that a reasonably prudent person would expect that delay in seeking immediate medical attention would be hazardous to life or health.  In this regard, the Veteran has asserted that prior to her first treatment, she had a fever and stomach pain with a sharp pain going down her arm, and constant nausea with dizziness.  She feared she was having a heart attack, and that she may lose consciousness.  Prior to her second episode of treatment, her symptoms had worsened, she was unable to eat, her abdomen began to swell rapidly, anything that touched it caused extreme pain, she had severe stomach cramps, and she had at least 12 hours of abdominal pain, with a fever that had persisted for 21/2 days.

With regard to the episodes of treatment in issue, the claims file contains treatment reports from the IRMC dated December 23, 2012.  These records show the following: the Veteran was admitted with complaints that included nausea, light-headedness, an inability to eat, and a two-day history of myalgia and dizziness.  She was noted to have a fever.  Her treatment included intravenous (IV) therapy, and laboratory tests.  The clinical impression notes fever, myalgias, viral illness, and dehydration.  IRMC records for the Veteran's second period of treatment consist solely of billing statements, which indicate IV therapy and laboratory testing.  

In summary, at the time of her treatments, the Veteran reports having had a number of significant medical symptoms, to include a fever, nausea, dizziness, and severe abdominal pain and swelling.  She has submitted credible oral and written testimony that she was afraid that she was having a heart attack.  Although the record shows that VA personnel with unknown qualifications determined that her care was non-emergent in nature, their conclusions are summary in nature, with little to no explanation, and they only discuss the two-day history of symptoms.  To the extent that actual IRMC treatment records for the second period of treatment have not been obtained, the Veteran will be afforded the benefit of the doubt as to all relevant issues.  Under the circumstances, the Board finds that the Veteran was reasonably concerned that her symptoms presented such a hazard to life as to require immediate medical attention prior to both episodes of treatment. 

In summary, the evidence is insufficient to show that VA facilities were reasonably available to provide the care.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health, has been met.  Accordingly, the Board finds that payment or reimbursement by VA for medical services for a nonservice-connected disability, on December 23, 2012, and between December 25, 2012 and December 26, 2012, at the Ingram Regional Medical Center, a non-VA facility, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120, 17.1002, is warranted.  38 U.S.C.A. § 5107(b). 

In this regard, in light of the very high cost of private care to VA, the Veteran is asked (in the future) to make every effort to use a VA facility when possible.    

ORDER

Payment or reimbursement of emergency services provided on December 23, 2012, and between December 25, 2012 and December 26, 2012, at the Ingram Regional Medical Center, is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


